UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:001-32521 XFONE, INC. (Exact name of registrant as specified in its charter) Nevada 11-3618510 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 5307 W. Loop 289 Lubbock, Texas 79414 (Address of principal executive offices) 806-771-5212 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNoo Indicate by check mark whether the registrant is a large accelerated filer,, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso Nox As of November 14, 2011, 41,186,596 shares of the Company’s common stock, $0.001 par value per share, were issued and outstanding. -1- XFONE, INC. AND SUBSIDIARIES Index Page PART I: FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements and Notes (Unaudited) - Period Ended September 30, 2011 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 22 Item 3. Quantitative and Qualitative Disclosures about Market Risk 29 Item 4. Controls and Procedures 29 PART II: OTHER INFORMATION Item 1. Legal Proceedings 30 Item 1A. Risk Factors 31 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 31 Item 3. Defaults upon Senior Securities 31 Item 4. (Removed and Reserved) 31 Item 5. Other Information 31 Item 6. Exhibits 31 SIGNATURES 37 -2- PART I: FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements and Notes (Unaudited) - Period Ended September 30, 2011 Xfone, Inc. and Subsidiaries CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) September 30, 2011 -3- CONTENTS PAGE Condensed Consolidated Balance Sheets as of September 30, 2011 (unaudited) and December 31, 2010 5 Condensed Consolidated Statements of Operations for the three and nine months ended September 30, 2011 and 2010 (unaudited) 7 Condensed Consolidated Statements of Cash Flows for the nine months ended September 30, 2011 and 2010 (unaudited) 8 Notes to Condensed Consolidated Financial Statements (unaudited) 10 -4- Xfone, Inc. and Subsidiaries CONDENSED CONSOLIDATED BALANCE SHEETS September 30, December 31, (unaudited) CURRENT ASSETS: Cash $ $ Accounts receivable, net Prepaid expenses and other receivables Deferred taxes Inventory Total current assets BONDS ISSUANCE COSTS, NET OTHER LONG-TERM ASSETS RESTRICTED CASH FIXED ASSETS, NET INTANGIBLE ASSETS, NET Total assets $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. -5- Xfone, Inc. and Subsidiaries CONDENSED CONSOLIDATED BALANCE SHEETS September 30, December 31, (unaudited) CURRENT LIABILITIES: Short-term bank credit and current maturities of notes payable $ $ Trade payables Other liabilities and accrued expenses Current maturities of obligations under capital leases Current maturities of bonds Total current liabilities DEFERRED TAXES, NET NOTES PAYABLE TO THE UNITED STATES DEPARTMENT OF AGRICULTURE, NET OF CURRENT MATURITIES NOTES PAYABLE, NET OF CURRENT MATURITIES BONDS PAYABLES, NET OF CURRENT MATURITIES OBLIGATIONS UNDER CAPITAL LEASES, NET OF CURRENT MATURITIES OTHER LONG-TERM LIABILITIES Total liabilities COMMITMENTS AND CONTINGENT LIABILITIES SHAREHOLDERS' EQUITY: Common stock of $0.001 par value per share: 75,000,000 shares authorized; 21,119,488 issued and outstanding at September 30, 2011 and December 31, 2010 Additional paid-in capital Foreign currency translation adjustment ) ) Retained earnings (deficit) ) ) Total Equity Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. -6- Xfone, Inc. and Subsidiaries CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three months ended Nine months ended September 30, September 30, Revenues Services on Fiber-To-The-Premise network $ Leased local loop services and other Total Revenues Expenses Cost of services (excluding depreciation and amortization shown below) Selling, general and administrative Depreciation and amortization Financing expenses, net ) Other expenses Total Expenses Income (loss) from continued operations before taxes and non-controlling interest ) ) ) Income tax benefit (expense) ) Net Income (loss) from continued operations ) ) ) Loss from discontinued operations in the United Kingdom andIsrael, before taxes ) Capital gain from the disposal of the discontinued operations in the United Kingdom and Israel - - Income tax expense on discontinued operations in the United Kingdom and Israel - ) - ) Net income (loss) Less: Net income (loss) attributed to non-controlling interest (related to discontinued operations) - - ) Net income (loss) attributed to shareholders $ $ ) $ ) $ ) Basic and diluted income (loss) per share: Income (loss) from continued operations $ $ ) $ ) $ ) Income (loss) from discontinued operations ) ) - Basic and diluted income (loss) per share $ $ ) $ ) $ ) Basic weighted average number of shares outstanding: Diluted weighted average number of shares outstanding: The accompanying notes are an integral part of these condensed consolidated financial statements. -7- Xfone, Inc. and Subsidiaries CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Nine months ended September 30, Cash flow from operating activities: Net loss $ ) $ ) Adjustments required to reconcile net income to net cash provided by operating activities: Depreciation and amortization Compensation in connection with the issuance of warrants and options issued for professional services Increase (decrease) in bad debt provision Capital gain from disposal of discontinued operations - ) Impairment of goodwill - Accrued interest and exchange rate on bonds Expense of discounted debt from related party and related warrants Gain on the disposal of fixed assets ) - Decrease (increase) in bonds issuance cost, net Decrease (increase) in account receivables ) Decrease (increase) in inventories ) Decrease (increase) in long-term receivables ) ) Decrease (increase) in prepaid expenses and other receivables ) Increase (decrease) in other long-term liabilities ) Increase (decrease) in trade payables ) ) Increase (decrease) in other liabilities and accrued expenses ) Deferred tax provision ) ) Net cash provided by operating activities Cash flow from investing activities: Proceeds from disposal of fixed assets - Purchase of assets from CoBridge Telecom, LLC ) - Proceeds from disposal of discontinued operations, net - Purchase of equipment ) ) Purchase of equipment for the projects under the United States Department of Agriculture ) ) Net cash used in investing activities ) ) The accompanying notes are an integral part of these condensed consolidated financial statements. -8- Xfone, Inc. and Subsidiaries CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Continued) (Unaudited) Nine months ended September 30, Cash flow from financing activities: Repayment of short-term loans from banks and others ) ) Repayment of capital lease obligation ) ) Increase (decrease) in short-term bank credit, net - ) Proceeds from long-term loans from banks - Proceeds from long-term loans from the United States Department of Agriculture Repayment of long term loans from United States Department of Agriculture ) ) Increase (decrease) in trade payable related to the projects finance by the United States Department of Agriculture ) Proceeds from exercise of options - Proceeds from issuance of shares and detachable warrants, net of issuance expenses - Decrease (increase) in restricted cash ) Proceeds from long-term loans - Net cash provided by financing activities Effect of exchange rate changes on cash and cash equivalents - Net increase (decrease) in cash and cash equivalents Cash and cash equivalents at the beginning of the period Cash and cash equivalents at the end of period $ $ Supplemental disclosure of cash flows activities: Cash paid for: Interest $ $ Taxes $ $ Purchase of fixed assets by capital lease arrangements $ $ Proceeds receivable from long-term loans from the United States Department of Agriculture $ - The accompanying notes are an integral part of these condensed consolidated financial statements -9- Xfone, Inc. and Subsidiaries NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2011 (Unaudited) Note 1 - Organization and Nature of Business A. Xfone, Inc. (the "Company" or "Xfone") was incorporated in the State of Nevada, U.S.A. in September 2000. The Company is a holding and managing company providing, through its subsidiaries, integrated communications services which include voice, video and data over its Fiber-To-The-Premise (“FTTP”) and other networks. The Company currently has operations in Texas, Mississippi and Louisiana. Xfone's holdings in subsidiaries as of September 30, 2011 were as follows: ● NTS Communications, Inc. ("NTS") and its seven wholly owned subsidiaries, NTS Construction Company, Garey M. Wallace Company, Inc., Midcom of Arizona, Inc., Communications Brokers Inc., NTS Telephone Company, LLC, NTS Management Company, LLC and PRIDE Network, Inc. ● Xfone USA, Inc. and its two wholly owned subsidiaries, eXpeTel Communications, Inc. and Gulf Coast Utilities, Inc. (collectively, "Xfone USA"). B. Purchase of assets and liabilities of CoBridge Telecom, LLC. On April 25, 2011, NTS Communications, Inc., (“NTS”) entered into an Asset Purchase Agreement (the “Agreement”) with CoBridge Telecom, LLC, (“CoBridge”), pursuant to which CoBridge agreed to sell NTS all of CoBridge’s assets in and around the communities of Colorado City, Levelland, Littlefield, Morton, and Slaton Texas pursuant to the terms of the Agreement. CoBridge provided cable television service in those communities via coaxial cable facilities. As part of the transaction, NTS also agreed to assume certain liabilities of CoBridge which are necessary to continue operation of the Assets. The sale and purchase closed on July 1, 2011. The following table summarizes the fair values of the assets acquired and liabilities assumed, as of July 1, 2011: Fixed assets $ Customer relationship Current liabilities Net assets acquired Purchase price: Cash paid Note payable (*) Total $ (*) Purchase price is subject to adjustments based on the number of CoBridge’s customers who will sign up for NTS’s service in the relevant markets. C. Disposition of UK Subsidiaries (Swiftnet, Auracall, Equitalk.co.uk and Story Telecom) On January 29, 2010, the Company entered into an agreement (the “Agreement”) with Abraham Keinan, a significant shareholder and then Chairman of the Board of the Company (“Keinan”), and AMIT K LTD, a company registered in England & Wales which is wholly owned and controlled by Keinan (“Buyer”), for the sale of Swiftnet Limited ("Swiftnet"), Auracall Limited ("Auracall"), Equitalk.co.uk Limited ("Equitalk") and Story Telecom, Inc. and its wholly owned U.K. subsidiary, Story Telecom Limited (collectively, "Story Telecom") (collectively, the “UK Subsidiaries”), which the Company owned (the “Transaction”). Pursuant to the Agreement, the consideration paid by Buyer and/or Keinan to Xfone would be comprised of the following components: 1. A release of the Company from the repayment of the loan from Iddo Keinan, the son of Mr. Keinan and an employee of Swiftnet dated December 10, 2009, pursuant to which Iddo Keinan extended to Swiftnet a loan of £860,044 ($1,344,073); 2. A redemption of the credit facility which the Company had obtained from Bank Leumi (UK) Plc. of £150,000 ($234,420), thereby releasing the Company from its obligation to Bank Leumi (UK) Plc.; 3. An annual earn-out payment over the following years beginning on the consummation of the Transaction. The aggregate Earn-Out Payments shall be equal to but shall not exceed $1,858,325 in the aggregate; and 4. Cancellation of intercompany balances between the Company and the UK Subsidiaries amounting to $1,009,037. On July 29, 2010 the Company completed its disposition of the UK Subsidiaries. As a result of the Agreement to sell the UK Subsidiaries, the assets and liabilities related to the UK Subsidiaries have been classified as “held for sale” in the Company’s financial statements in accordance with ASC 360, Accounting for the Impairment or Disposal of Long-Lived Assets. ASC 360 requires an asset group that is held for sale to be recorded at the lower of its carrying amount or fair value less costs to sell. As a result of classifying the Company's UK subsidiaries as discontinued operations, the Company recorded a goodwill impairment of $800,000 during 2010. -10- Xfone, Inc. and Subsidiaries NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2011 (Unaudited) Note 1 - Organization and Nature of Business (cont.) The net loss on the sale of the UK Subsidiaries was calculated as follows: Gross proceeds: Release from the repayment of a loan $ Release from a repayment of credit line Release from retirement and employment termination liabilities Aggregate future Earn-Out receivables (*) Transaction costs ) Net proceeds Net book value of the UK Subsidiaries: Cash Account receivables Other current assets Fixed assets, net Trade payable ) Other current liabilities ) Other long-term liability ) Goodwill and other intangible assets Realization of cumulative translation adjustment Net assets Loss before taxes ) Tax benefit Net loss on the sale of the UK Subsidiaries (**) $ ) (*) Earn-Out receivables were recorded at a discounted value. (**) Net loss on the sale of the UK Subsidiaries includes a loss of $905,279 from changes in translation of assets and liabilities of the UK Subsidiaries from GBP to USD. This amount was previously included in the Company's shareholders' equity. -11- Xfone, Inc. and Subsidiaries NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2011 (Unaudited) Note 1 - Organization and Nature of Business (cont.) The result of the discontinued operations in the U.K. are as follows: Three months ended Nine months ended September 30, 2010 September 30, 2010 Revenues (*) $ $ Cost of revenues Gross profit Operating expenses: Marketing and selling General and administrative Impairment of goodwill - Total operating expenses Operating loss ) ) Financing expenses, net ) ) Loss before taxes ) ) Income tax expense ) ) Net loss from discontinued operation in the United Kingdom $ ) $ ) (*) Includes the results of the UK Subsidiaries from July 1, 2010 until closing date of the Transaction on July 29, 2010. (*) Intercompany revenues, for services provided by the discontinued operation in the UK to the discontinued operation in Israel, of $843,522 for the period ended July 29, 2010, are attributed to the discontinued operations in the UK. The associated costs of these revenues are also attributed to the discontinued operations in the UK. D. Disposition of Israeli Subsidiary (Xfone 018) On August 31, 2010 (the “Closing Date”), the Company completed the disposition (the “Transaction”) of its 69% interest in Xfone 018 Ltd. (“Xfone 018”) pursuant to an agreement, dated May 14, 2010 (including any amendments and supplement thereto, the “Agreement”), by and between the Company, Newcall Ltd. (the former 26% minority owner of Xfone 018) (“Newcall”), Margo Pharma Ltd. (the former 5% minority owner of Xfone 018), and Marathon Telecom Ltd., the buyer of Xfone 018 (“Marathon Telecom”). The original gross purchase price to be paid by Marathon Telecom under the Agreement was $7,850,000. On the Closing Date, the parties agreed to reduce the gross purchase price to $7,802,000 and deposited with a trustee (the “Trustee”) an amount equal to 15% of the reduced gross purchase price (the “Deposit”), such Deposit is to act as collateral for the indemnification of Marathon Telecom pursuant to the provisions of Section 17 of the Agreement. The Deposit is to be disbursed by the Trustee in two equal parts, the first of which was already disbursed on April 4, 2011, and the second to be disbursed by December 31, 2011, unless Marathon Telecom provides the Trustee with an indemnification notice. -12- Xfone, Inc. and Subsidiaries NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2011 (Unaudited) Note 1 - Organization and Nature of Business (cont.) In connection with the consummation of the Transaction, Xfone 018 repaid all outstanding debts owed to its bank, to the Company and to Newcall, and we received 69% of the net proceeds from the sale. The gross proceeds to the Company were approximately $4,900,000, subject to disbursement of the Deposit by the Trustee according to the schedule set forth above. In connection with the Transaction, on September 13, 2010 the Company paid $118,985 as finder's fee to Mr. Ilan Shoshani, the owner of Newcall. As a result of the agreement to sell Xfone 018, the assets and liabilities related to Xfone 018 have been classified as “held for sale” in the Company’s financial statements in accordance with ASC 360, Accounting for the Impairment or Disposal of Long-Lived Assets. ASC 360 requires an asset group that is held for sale to be recorded at the lower of its carrying amount or fair value less costs to sell. The net profit on the sale of Xfone 018 was calculated as follows: Gross proceeds: Cash (less Transaction costs) $ Cash held in escrow Allocation of proceeds to Minority Partners ) Net proceeds Net book value of Xfone 018: Cash Account receivables Other current assets Fixed assets, net Other non-current assets Short-term bank credit and current maturities of notes payable ) Trade payable ) Other current liabilities ) Notes payable, net of current maturities ) Other long-term liability ) Minority interest ) Realization of cumulative translation adjustment Net assets Profit before capital gain taxes Tax expense Net profit on the sale of Xfone 018 $ -13- Xfone, Inc. and Subsidiaries NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2011 (Unaudited) Note 1 - Organization and Nature of Business (cont.) The result of the discontinued operations in Israel are as follows: Three months ended Nine months ended September 30, 2010 September 30, 2010 Revenues (*) $ $ Cost of revenues Gross profit Operating expenses: Marketing and selling General and administrative Total operating expenses Operating profit (loss) ) Financing expenses, net ) ) Income (loss) before taxes ) Income tax benefit (expense) ) Net income (loss) ) Income (loss) attributed to non-controlling interest ) Net income (loss) from discontinued operation in the Israel $ ) $ (*) Includes the results of Xfone 018 from July 1, 2010 until closing date of the Transaction on August 31, 2010. (*) Intercompany revenues, for services provided by the discontinued operation in Israel to the discontinued operation in the UK, of $74,285 for the period ended August 31, 2010, are attributed to the discontinued operations in Israel. The associated costs of these revenues are also attributed to the discontinued operations in Israel. -14- Xfone, Inc. and Subsidiaries NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2011 (Unaudited) Note 2 - Significant Accounting Policies The interim condensed consolidated financial statements included herein have been prepared by the Company, without audit, pursuant to the rules and regulations of the Securities and Exchange Commission. Certain information, including note disclosures, normally included in financial statements which are prepared in accordance with US GAAP has been condensed or omitted pursuant to such rules and regulations, although the Company believes that the disclosures included are adequate to make the information presented not misleading. In management’s opinion, the condensed consolidated balance sheet as of September 30, 2011 (unaudited) and December 31, 2010 (audited), the unaudited condensed consolidated statements of operations for the nine months ended September 30, 2011 and 2010, and the unaudited condensed consolidated statements of cash flows for the nine months ended September 30, 2011 and 2010, contained herein, reflect all adjustments, consisting solely of normal recurring items, which are necessary for the fair presentation of the Company's financial position, results of operations and cash flows on a basis consistent with that of the Company's prior audited consolidated financial statements. However, the results of operations for the interim periods may not be indicative of results to be expected for the full fiscal year. Therefore these financial statements should be read in conjunction with the audited financial statements and notes thereto and summary of significant accounting policies included in the Company’s Form 10-K for the year ended December 31, 2010. The Company has evaluated subsequent events occurring through the date on which this Quarterly Report on Form 10-Q was filed. A. Principles of Consolidation and Basis of Financial Statement Presentation The consolidated financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America ("US GAAP") and include the accounts of the Company and its subsidiaries. All significant inter-company balances and transactions have been eliminated in consolidation. Minority interest in the loss of a subsidiary will be recorded according to the respective equity interest of the minority and up to its exposure and/or legal obligation to cover the subsidiary losses in the event that equity is reduced to zero or below. B. Foreign Currency Translation For operations in local currency environments, assets and liabilities are translated at year-end exchange rates with cumulative translation adjustments included as a component of shareholders’ equity and income and expense items are translated at average foreign exchange rates prevailing during the year. Foreign currency transactions gains and losses are included in the results of operations. C. Cash and Cash Equivalents Cash and cash equivalents consist of cash and temporary investments with maturities of three months or less when purchased. D. Restricted Cash At September 30, 2011 and December 31, 2010 restricted cash include proceeds held by NTS Telephone Company, LLC and PRIDE Network, Inc. that were received from the United States Department of Agriculture to develop its FTTP infrastructure in northwestern Texas and southern Louisiana. -15- Xfone, Inc. and Subsidiaries NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2011 (Unaudited) Note 2 - Significant Accounting Policies (Cont.) E. Accounts Receivable Accounts receivable are recorded at net realizable value consisting of the carrying amount less the allowance for uncollectible accounts. The Company uses the allowance method to account for uncollectible accounts receivable balances. Under the allowance method, estimate of uncollectible customer balances is made using factors such as the credit quality of the customer and the economic conditions in the market. An allowance for doubtful accounts is determined with respect to those amounts that the Company has determined to be doubtful of collection. When an account balance is past due and attempts have been made to collect the receivable through legal or other means the amount is considered uncollectible and is written off against the allowance balance. Accounts receivable are presented net of an allowance for doubtful accounts of $706,770 and $387,336 at September 30, 2011 and December 31, 2010, respectively. F. Other Intangible Assets Other intangible assets consist of a license to provide communication services in the United States. Customer relations related to mergers and acquisitions are amortized over a period between 2-13 years from the date of the purchase. G. Earnings Per Share Basic earning per share (EPS) is computed by dividing income available to common shareholders by the weighted average number of common shares outstanding for the period. Diluted EPS reflects the potential dilution that could occur if securities or other contracts to issue common stock were exercised or converted into common stock or resulted in the issuance of common stock that then shared in the earnings of the entity. All outstanding warrants and options were excluded from the calculation of diluted loss per share since they would have an anti-dilutive effect due to the Company's loss and net loss to shareholders which were reported for the nine months ended September 30, 2011 and 2010. H. Stock-Based Compensation The Company accounts for stock-based compensation in accordance with “FASB ASC 718-10.” Stock-based compensation expense recognized during the period is based on the value of the portion of share-based awards that are ultimately expected to vest during the period. The fair value of each stock option grant is estimated on the date of grant using the Black-Scholes option pricing model. The fair value of restricted stock is determined based on the number of shares granted and the closing price of the Company’s common stock on the date of grant. Compensation expense for all share-based payment awards is recognized using the straight-line amortization method over the vesting period. I. Reclassification Certain prior period balances in the balance sheet and the statement of cash flows were reclassified to appropriately presentforeign currency translation adjustment related to the Company’s decision to change its functional and reporting currency from the Great Britain Pounds to the U.S. dollar for the period before January 1, 2007 and amounts held as restricted cash and expenses related to discounted debt and related warrants. Such reclassifications did not impact the Company's net income or stockholders' equity. -16- Xfone, Inc. and Subsidiaries NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2011 (Unaudited) Note 2 - Significant Accounting Policies (Cont.) J. Income Taxes The Company and its subsidiaries account for income taxes in accordance with FASB ASC No. 740, “Income Taxes.” This topic prescribes the use of the liability method, whereby deferred tax asset and liability account balances are determined based on differences between financial reporting and tax bases of assets and liabilities and are measured using the enacted tax rates that will be in effect when the differences are expected to reverse. The Company and its subsidiaries provide a valuation allowance, if necessary, to reduce deferred tax assets to their estimated realizable value. Deferred tax liabilities and assets are classified as current or non-current based on the classification of the related asset or liability for financial reporting, or according to the expected reversal dates of the specific temporary differences if not related to an asset or liability for financial reporting. The Company uses a two-step approach for recognizing and measuring tax benefits taken or expected to be taken in a tax return. The first step is recognition: the Company determines whether it is more likely than not that a tax position will be sustained upon examination, including resolution of any related appeals or litigation processes, based on the technical merits of the position. In evaluating whether a tax position has met the more-likely-than-not recognition threshold, the Company presumes that the position will be examined by the appropriate taxing authority that has full knowledge of all relevant information. The second step is measurement: a tax position that meets the more-likely-than-not recognition threshold is measured to determine the amount of benefit to recognize in the financial statements. The tax position is measured at the largest amount of benefit that is greater than 50 percent likely of being realized upon ultimate settlement. Differences between tax positions taken in a tax return and amounts recognized in the financial statements will generally result in one or more of the following: an increase in a liability for income taxes payable, a reduction of an income tax refund receivable, a reduction in a deferred tax asset, or an increase in a deferred tax liability. K. Derivative Instruments Effective January 1, 2009, the Company adopted SFAS No. 161, Disclosures about Derivative Instruments and Hedging Activities— an amendment of FASB Statement No. 133, as codified in ASC 815. ASC 815 requires entities to provide qualitative disclosures about the objectives and strategies for using derivatives, quantitative data about the fair value of any gains and losses on derivative contracts, and details of credit risk related contingent features in their hedged positions. ASC 815 also requires entities to disclose more information about the location and amounts of derivative instruments in financial statements; how derivatives and related hedges are accounted for; and how the hedges affect the entity's financial position, financial performance, and cash flows. The adoption of this new guidance on January 1, 2009 has been incorporated into the notes to the Company's consolidated financial statements. As of September 30, 2011, the Company does not have open positions. L. Recent Accounting Pronouncements 1. Intangibles-Goodwill and Other (Topic 350).In September 2011, the FASB issued “Intangibles- Goodwill and Other (Topic 350)-Testing Goodwill for Impairment” (Accounting Standards Update (ASU) 2011-08), which requires an entity to first assess qualitative factors such as macroeconomic conditions, industry and market considerations etc to determine whether the existence of events leads to a determination that it is more likely than not that the fair value of a reporting unit is less than its carrying amount, including goodwill. The more-likely-than-not threshold is defined as having a likelihood of more than 50 percent. If an entity determines that it is not more likely than not that its fair value is less than its carrying amount, then the first and second steps of the goodwill impairment test are not necessary. If an entity determines that it is more likely than not that its fair value is less than its carrying amount, then the first step of the two-step goodwill impairment test is necessary. ASU 2011-08 will be effective for annual and interim goodwill impairment tests performed for fiscal years beginning after December 2011. For annual and interim goodwill impairment tests performed as of a date before September 15, 2011, early adoption is permitted if financial statements for the most recent annual or interim period have not yet been issued. Accordingly, adoption of the new guidance has not impacted the Company’s financial statements. 2. Fair Value Measurements and Disclosures. In January 2010, the FASB issued “Fair Value Measurements and Disclosures—Improving Disclosures about Fair Value Measurements” (Accounting Standards Update (ASU) 2010-06), which requires new disclosures and explanations for transfers of financial assets and liabilities between certain levels in the fair value hierarchy. ASU 2010-06 also clarifies that fair value measurement disclosures are required for each class of financial asset and liability, which may be a subset of a caption in the consolidated balance sheets, and those disclosures should include a discussion of inputs and valuation techniques.
